In an action by a passenger on defendant’s street railway to recover damages for personal injuries, it appeared that the car was crowded, and that when she came to her destination there was a considerable number of persons waiting to board the car. While alighting, she was pushed or jostled by one of the persons attempting to board the car and fell to the ground, sustaining injuries. The motorman in charge of the car made no effort, by word or act, to restrain the persons attempting to board the ear so that those attempting to get off might safely alight. Instead, he permitted passengers to come on board and took their transfers and fares and made change. The plaintiff had a verdict in the City Court of Yonkers. Judgment affirmed, with costs. It was a question of fact for the jury whether the defendant performed its duty in exercising a high degree of care for the safety of its passengers, including the plaintiff, at the time and place of the accident. (Hansen v. North Jersey St. Ry. Co., 64 N. J. L. 686; 46 A. 718; Franz v. Holyoke Street Ry. Co., 239 Mass. 565; 132 N. E. 270; Glennen v. Boston Elevated Ry. Co., 207 Mass. 497; 93 N. E. 700.) Hagarty, Davis and Taylor, JJ., concur; Johnston and Close, JJ., dissent and vote for reversal and dismissal of the complaint upon the ground that no negligence on the part of the defendant was shown.